Exhibit 10.1

 

EMPLOYMENT AGREEMENT



 

This Employment Agreement ("Agreement') is made on this 1st day of July 2010
(the "Effective Date") by and between Can Cal Resources Ltd, a corporation duly
organized and existing under the laws of the State of Nevada (the "Company"),
and G. Michael Hogan ("Executive").

 

RECITALS

 

WHEREAS, the Company desires to hire Executive and Executive desires to become
employed by the Company;

 

WHEREAS, the Company and Executive have determined that it is in their
respective best interests to enter into this Agreement on the terms and
conditions as set forth herein; and

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.Nature of Agreement.

 

1.1. Cancellation of Prior Offers. Any and all prior oral understandings,
offers, open obligations, and/or representations (if any) with respect to the
employment of Executive are deemed to be superseded by this final written
Agreement.

 

2.Employment Terms and Duties.

 

2.1. Term of Employment. The employment of Executive, and the term of this
Agreement (the "Employment Term"), shall be commenced upon the Effective Date
and shall continue for twelve (12) months, subject to automatic renewal for
additional, successive one (1) month periods, unless either party provides
written notice of its intent not to renew, not less than thirty (30) days prior
to the proposed last date of employment and shall continue until otherwise
terminated in accordance with Section 6 or Section 7.

 

2.2. Location. Executive shall not be required to change his personal residence,
but shall maintain an office at the location of the Company's principal
executive offices as reasonably necessary to enable him to perform his duties.

 

2.3. Position and Primary Responsibility.

 

2.3.1. It is understood that Executive shall serve as (i) President and Chief
Executive Officer of the Company.

 

2.3.2. Executive, as Chief Operating Officer, shall report to the Company's
Board of Directors and shall manage the operations and the implementation of the
operating strategy of the Company.

 

1

 



 

2.3.3. Executive shall have all of the powers and duties of and Officer of the
Company as prescribed by the Bylaws of the Company in effect on the date hereof;
and, without limitation, shall have general supervision, direction and control
of the business and affairs of the Company; and shall have power, subject to
Board of Directors (the "Board") approval, to legally bind the Company and its
subsidiaries.

 

2.4. Exclusivity. Executive agrees to devote his full time, attention, energies,
and to use his "best efforts" solely and exclusively in the performance of his
duties under the terms of this Agreement. However, the expenditure of reasonable
amounts of time for educational, charitable, or professional activities shall
not be deemed a breach of this Agreement if those activities do not materially
interfere with the services required under this Agreement, and shall not require
the prior written consent of the Board. This Agreement shall not be interpreted
to prohibit Executive from making passive personal investments or conducting
private business affairs if those activities do not materially interfere with
the services required under this Agreement and do not violate Sections 5, 9
and/or 11 of this Agreement.

 

3.Compensation.

 

3.1 Base Salary. In consideration for the services rendered to the Company
hereunder by Executive, the Company shall, during his employment, pay Executive
a salary at the annual rate of One Hundred Twenty Thousand Dollars ($120,000)
(the "Base Salary"), less statutory deductions and withholdings, which shall
begin to accrue on the Effective Date but only payable to Executive, on a
semi-monthly basis, commencing on July I, 2010. Any amount of Base Salary that
has been accrued but not paid shall be paid, regardless of the Company's cash
flow, not later than the earlier of June 30, 2011, or six (6) months after the
Executive's employment is terminated for any allowable reason as provided in
this Agreement. For purposes of clarity, in no event shall Executive's Base
Salary be decreased pursuant to the preceding sentences.

 

3.2. Payment. All compensation payable to Executive hereunder shall be subject
to the Company's rules and regulations, and shall also be subject to all
applicable state and federal employment law(s); it being understood that subject
to applicable federal and state laws, Executive shall be responsible for the
payment of all taxes resulting from a determination that any portion of the
compensation and/or benefits paid/received hereunder is a taxable event to
Executive; it being further understood that Executive shall hold the Company
harmless from any governmental claim(s) for Executive's personal tax
liabilities, including interest or penalties, arising from any failure by
Executive to pay his individual taxes when due.

 

3.2.1 Common Stock payment in lieu of cash. In the event the Board of Directors
determines that the Company cannot afford to pay the Executive any portion of
his Base Salary, Executive may, at his sole option elect one of the following:

 

a)Agree to defer receipt of his Base Salary until such time as the Company has
the funds to pay him. In the event that Executive elects this option, the unpaid
salary shall be paid with no interest as funds become available, or until such
time Executive elects to convert accrued salary; or,

 

b)Elect to convert all, or a portion of the unpaid salary into Common Stock at a
market value equal to $0.10 above the average closing trading price of the
Common Stock for the preceding five (5) days of the date of such election. Upon
election the certificates must be issued within five (5) business days, and the
election cannot be revoked for any reason whatsoever without forfeiture of the
unpaid salary.

 



2

 

 

 

3.3 Reimbursement of Expenses. During the Employment Term, the Company shall be
required to reimburse Executive for all reasonable and necessary expenses
incurred by Executive, including travel expenses and other reasonable and
customary expenses for up to Five thousand dollars ($5,000.00) per month
connection with Executive's duties under this Agreement, without the prior
majority approval of the Board. These expenses shall commence accruing to the
Company upon the Effective Date.

 

3.4 Cash Bonuses. Executive shall have a bonus entitlement during each calendar
year (or portion thereof) of the Employment Term (whether paid or accrued) for
such year (or portion thereof), subject to the Board's performance review of the
Executive and approval of the cash bonus. Within thirty (30) days of the
Effective Date, the Company and Executive shall mutually concur, within their
respective reasonable discretion, on the criteria and procedures applicable to
establishment of Executive's entitlement to such amount for the then current
calendar year; thereafter, within thirty (30) days prior to the commencement of
each calendar year of the Employment Term, the Company and Executive shall
mutually concur, within their respective reasonable discretion, on the criteria
and procedures applicable to establishment of Executive's entitlement to such
amount for the ensuing calendar year. Such criteria shall include, without
limitation: (i) specified revenue targets for the Company during the applicable
period; (ii) specified EBITDA targets for the Company during the applicable
period (as defined pursuant to consensus between the Company and Executive); and
(iii) such additional specified targets as the Company and Executive shall
mutually determine. Any such cash bonuses shall be paid by the Company no later
than March 15th of the taxable year commencing after the year in which the
Executive's right to such payment becomes vested.

 

3.5 Compensation Review. It is understood and agreed that Executive's
performance will be reviewed by the Board at the end of each calendar year
during the Employment Term, and at such other times as the Board may determine
to be appropriate, for the purpose of determining whether or not Executive's
Base Salary and/or cash bonuses should be increased; it being further understood
that the decision to increase Executive's compensation shall be at the sole and
exclusive discretion of the Board. If the Executive's Base Salary is increased,
the new amount shall become the Base Salary for all purposes of this Agreement.
The Executive's Base Salary shall not be decreased.

 

4.Benefits.

 

4.1 No Benefits Other Than Those Set Forth Herein. Executive shall not be
entitled to any benefits other than those set forth in this Section 4; provided
that Executive shall be entitled to participate in any employee benefit plans or
perquisites maintained by the Company on the same basis as other senior
executives. It is understood that, excepting Section 4.3, all benefits provided
in this Section 4 shall immediately terminate in the event of a Voluntary
Termination or a Termination for Cause, as defined in Section 6.2 and Section
6.4, respectively.

 



3

 

   

4.2 Vacation. Executive shall be entitled to fifteen (15) days paid vacation per
annum. Any unused vacation time may be carried forward to the following year,
but must be used within such following year or be permanently forfeited.

 

4.3 Indemnification. The Company agrees to indemnify Executive to the fullest
extent permitted by law and by the Company's Bylaws. The Company shall not amend
its Bylaws to reduce the Company's ability to indemnify Executive after the
Effective Date. The obligations of this Section 4.3 shall survive any
termination of the Employment Term for any reason.

 

4.4. Illness or Personal Leave. Executive shall be entitled to five (5) days per
year as sick leave or personal leave with full pay. Sick or personal leave may
not be accumulated from year to year. In addition, the Company shall pay the
cost of an annual physical examination for Executive.

 

4.5 Paid Holidays. Executive shall be entitled to a holiday on the following
days, with full pay: New Year's Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day, the Friday after Thanksgiving Day and Christmas Day with the
exception that if the holiday falls on a weekend the holiday will be extended to
the following Monday.

 

5.Confidential Information and Records.



 

5.1 Existing or Potential Conflict of Interest. Executive represents that his
employment with the Company under the terms of this Agreement will not conflict
with any continuing duty(ies) or obligation(s) Executive has with any other
person(s), firm(s) and/or entity(ies). Executive also represents that he has not
brought to the Company (during the period before or after the Effective Date of
this Agreement) any material(s) and/or document(s) of any former employer(s), or
any confidential information or property belonging to other(s).

 

5.2 Confidential Information. Executive also represents that he will not
disclose to any person(s) or entity/entities (other than to the Board, or to
others as required in the performance of his duties) any confidential or secret
information with respect to the business or affairs of the Company and/or its
product(s).

 

5.3 Corporate Related Records. All records, files, documents, and the like, or
abstracts, summaries, or copies thereof relating to the business of the Company
which Executive shall prepare or use or come into contact with shall remain the
sole property of the Company.

 

6.Termination. Executive's employment and this Agreement (except as otherwise
provided hereunder) shall terminate upon the occurrence of any of the following,
at the time set forth therefor (the "Termination Date"):

 

6.1 Death or Disability. Immediately upon the death of Executive or six (6)
months subsequent to a determination by the Company that Executive has ceased to
be able to perform the essential functions of his duties, with or without
reasonable accommodation, due to a mental or physical illness or incapacity
("Disability") (termination pursuant to this Section 6.1 being referred to
herein as termination for "Death or Disability");

 



4

 

   

6.2 Voluntary Termination. Thirty (30) days following Executive's written notice
to the Company of voluntary termination of employment; provided, however, that
the Company may waive all or a portion of the thirty (30) days' notice and
accelerate the effective date of such termination (and the Termination Date)
(termination pursuant to this Section 6.2 being referred to herein as "Voluntary
Termination").

 

6.3 Resignation for Good Reason. The date specified in a written notice given by
the Executive to the Company that he is resigning for Good Reason, as
hereinafter defined. For purposes of this Agreement, "Good Reason" shall mean
(i) the Company's material breach of this Agreement not cured within thirty (30)
days after written notice to the Company, or (ii) any of the following without
the prior written consent of the Executive: the Company's adverse change in
Executive's title from Chief Executive Officer or its equivalent or the
Company's assignment of duties materially inconsistent with the Executive's
executive duties. Termination pursuant to this Section 6.3 is referred to herein
as "resignation for Good Reason." Resignation for Good Reason pursuant to this
Section 6.3 shall be in addition to and without prejudice to any other right or
remedy to which the Executive may be entitled at law, in equity, or under this
Agreement.

 

6.4 Termination For Cause. The Company may terminate the Executive effective
immediately following notice of Termination For Cause (as defined below), which
notice shall specify such Cause (termination pursuant to this Section 6.4 being
referred to herein as "Termination For Cause"). As used herein, Termination For
Cause shall mean any of the following acts by the Executive or occurrences, and
no others: (i) acts or omissions constituting willful misconduct on the part of
the Executive with respect to Executive's obligations or otherwise relating to
the business of the Company; (ii) Executive's breach of this Agreement that
Executive has not cured within thirty (30) days after the Board has provided
Executive written notice of such material breach; (iii) Executive's conviction
or entry of a plea of nolo contendere for fraud, misappropriation or
embezzlement, or any felony or crime of moral turpitude; and (iv) Executive's
breach of fiduciary duty to the Company. For purposes of clause (i) of the
definition, acts or omissions of Executive shall not be considered "willful"
unless done or omitted by Executive (a) intentionally or not in good faith and
(b) without reasonable belief that Executive's action or omission was in the
best interests of the Company, and shall not include failure to act by reason of
total or partial incapacity due to a physical or mental condition. Termination
pursuant to this Section 6.4 shall be in addition to and without prejudice to
any other right or remedy to which the Company may be entitled at law, in
equity, or under this Agreement.

 

6.5 Termination Without Cause. Thirty (30) days following the Company's written
notice during the initial twelve (12) month Employment Term, at any time for any
reason or no reason, to the Executive of termination of the Executive's
employment without Cause; provided, however, that the Executive may waive all or
a portion of the thirty (30) days' notice and accelerate the effective date of
such termination (and the Termination Date) (termination pursuant to this
Section 6.5 being referred to herein as "Termination Without Cause").

 



5

 

 

 

7.Severance and Termination.



 

7.1 Voluntary Termination or Termination for Cause. In the case of a termination
of Executive by Voluntary Termination of employment hereunder, in accordance
with Section 6.2 above, or a termination of Executive's employment hereunder
through Termination For Cause in accordance with Section 6.4 above, Executive
shall not be entitled to receive payment of, and the Company shall have no
obligation to pay, any severance or similar compensation attributable to such
termination, other than Base Salary earned but unpaid (including any amount that
has been accrued pending the completion of financings pursuant to Section 3.1),
accrued but unused vacation to the extent required by the Company's policies,
any non-reimbursed expenses incurred by Executive as of the Termination Date
that were not approved by the Board, or any amounts payable upon termination of
employment under any employee benefit plan of the Company. Any expenses that are
approved by the Board or are incurred in accordance with Section 3.3 shall be
paid in cash in a lump sum not later than thirty (30) days after the Termination
Date, except as otherwise provided in any employee benefit plan.

 

7.2 Termination for Death or Disability. In the case of a termination of
employment for Death or Disability in accordance with Section 6.1 above, the
Executive (or a representative of his estate), shall receive (i) accrued but
unused vacation to the extent required by the Company's policies, (ii) any
non-reimbursed expenses incurred by Executive as of the Termination Date that
were approved by the Board, (iii) any amounts payable upon termination of
employment under any employee benefit plan of the Company, (iv) payment by the
Company of any lease termination costs and expenses attendant to any residence
leased by Executive pursuant to Section 2.2 (the "Accrued Obligations"). Accrued
Obligations shall be payable in cash in a lump sum not later than thirty (30)
days after the Termination Date, except as otherwise provided in any employee
benefit plan. In addition, Executive shall receive an amount equal to
Executive's target annual bonus for the year in which the Termination Date
occurs prorated on a daily basis to the Termination Date, which shall be paid in
cash within thirty (30) days of the Termination Date and all shares of Incentive
Stock not yet vested shall vest in full on the Termination Date.

 

7.3 Termination Without Cause or Resignation for Good Reason. In the case of a
termination of Executive's employment hereunder without Cause pursuant to
Section 6.5, or resignation for Good Reason pursuant to Section 6.3, Executive
shall receive (i) the Accrued Obligations, (ii) plus the target bonus prorated
to the Termination Date for the year in which the Termination Date occurs, which
shall be paid in cash within thirty (30) days of the Termination Date.

 

7.4 Compliance with Code Section 409A. To the extent required by Section 409A of
the Internal Revenue Code, any amount that would otherwise be payable within six
months following Executive's termination of employment shall be paid instead on
the date that is six months following his termination of employment, with
interest from the date on which such amount would otherwise have been paid at
the prime rate of interest published in the Wall Street Journal from time to
time.

 

8.Release of Claims.

 

8.1 Upon a termination of employment, other than a Termination for Cause, the
Company and the Executive shall execute mutual releases of all claims against
each other, except for claims for any violation of law, in a form reasonably
satisfactory to both parties.



6

 

    

9.Non-competition, Non-solicitation.

 

9.1 Non-Competition. As a stipulated condition of employment, Executive agrees
that he shall not, during the Employment Term and for twelve (12) months
subsequent thereto, without both the disclosure to and the written approval of
the Board of the Company, directly or indirectly, engage or be interested in
(whether as a principal, lender, employee, officer, director, partner, venturer,
consultant or otherwise) any business(es) that is competitive with the business
of the Company or any company affiliated with the Company.

 

9.2 Direct Interests. Executive also represents that during the term of this
Agreement, he will promptly disclose to the Board of the Company, complete
information concerning any direct or indirect interest that he holds, if any, in
any business which provides service(s) and/or product(s) to the Company (whether
as a principal, stockholder, lender, employee, Director, Officer, partner,
venturer, consultant or otherwise).

 

9.3 Non-Solicitation. Executive agrees that he will not, for a period of twelve
(12) months following the Termination Date, contact or solicit orders, sales or
business from any customer of the Company.

 

10.Inventions. Discoveries and Improvements.

 

Any and all invention(s), discovery(ies) and improvement(s), whether protectable
or unprotectable by Patent, trademark, copyright or trade secret, made, devised,
or discovered by Executive, whether by Executive alone or jointly with others,
from the time of entering the Company's employ until the earlier of the
Termination Date of this Agreement or the actual date of termination of
employment, relating or pertaining in any way to Executive's employment with the
Company, shall be promptly disclosed in writing to the Board of the Company, and
become and remain the sole and exclusive property of the Company. Executive
agrees to execute any assignments to the Company, or its nominee, of the
Executive's entire right, title, and interest in and to any such inventions,
discoveries and improvements and to execute any other instruments and documents
requisite or desirable in applying for and obtaining Patents, trademarks or
copyrights at the cost of the Company, with respect thereto in the United States
and in all foreign countries, that may be requested by the Company. Executive
further agrees, whether or not then in the employment of the Company, to
cooperate to the fullest extent and in the manner that may be reasonably
requested by the Company in the prosecution and/or defense of any suit(s)
involving claim(s) of infringement and/or misappropriation of proprietary rights
relevant to Patent(s), trademark(s), copyright(s), trade secret(s), processes,
and/or discoveries involving the Company's product(s); it being understood that
all reasonable costs and expenses thereof shall be paid by the Company. The
Company shall have the sole right to determine the treatment of disclosures
received from Executive, including the right to keep the same as a trade secret,
to use and disclose the same without a prior Patent Application, to file and
prosecute United States and foreign Patent Application(s) thereon, or to follow
any other procedure which the Company may deem appropriate. In accordance with
this provision, Executive understands and is hereby further notified that this
Agreement does not apply to an invention which the employee developed entirely
on his own time without using the Company's equipment, supplies, facilities, or
trade secret information.

 

7

 



11.Proprietary Information and Trade Secrets.



11.1 Confidential Company Property. Executive hereby acknowledges that all
trade, engineering, production, and technical data, information or "know-how"
including, but not limited to, customer lists, sales and marketing techniques,
vendor names, purchasing information, processes, methods, investigations, ideas,
equipment, tools, programs, costs, product profitability, plans, specifications,
Patent Application(s), drawings, blueprints, sketches, layouts, formulas,
inventions, processes and data, whether or not reduced to writing, used in the
development and manufacture of the Company's products and/or the performance of
services, or in research or development, are the exclusive secret and
confidential property of the Company, and shall be at all times, whether after
the Effective Date or after the Termination Date, be kept strictly confidential
and secret by Executive.

 

11.2 Return of Property. Executive agrees not to remove from the Company's
office or copy any of the Company's confidential information, trade secrets,
books, records, documents or customer or supplier lists, or any copies of such
documents, without the express written permission of the Board of the Company.
Executive agrees, at the Termination Date, to return any property belonging to
the Company, including, but not limited to, any and all records, notes,
drawings, specifications, programs, data and other materials (or copies thereof)
pertaining to the Company's businesses or its product(s) and service(s),
generated or received by Executive during the course of his employment with the
Company.

 

11.3 Non-Disclosure. Executive represents and agrees that during the term of
this Agreement, and after the Termination Date, he will not report, publish,
disclose, use, or transfer to any person(s) or entity(ies) any property or
information belonging to the Company without first having obtained the prior
express written consent of the Company to do so; it being understood, however,
that information which was publicly known, or which is in the public domain, or
which is generally known, shall not be subject to this restriction.

 

12.Information of Others.

 

Executive agrees that the Company does not desire to acquire from Executive any
secret or confidential information or "know-how" of others. Executive,
therefore, specifically represents to the Company that he will not bring to the
Company any materials, documents, or writings containing any such information.
Executive represents and warrants that from the Effective Date of this Agreement
he is free to divulge to the Company, without any obligation to, or violation
of, the rights of others, information, practices and/or techniques which
Executive will describe, demonstrate or divulge or in any other manner make
known to the Company during Executive's performance of services. Executive also
agrees to indemnify and hold the Company harmless from and against any and all
liabilities, losses, costs, expenses, damages, claims or demands for any
violation of the rights of others as it relates to Executive's misappropriation
of secrets, confidential information, or "know-how" of others.

 

13.Notice.

 

All notices and other communications under this Agreement shall be in writing
and shall be delivered personally or mailed by registered or certified mail,
return receipt requested, and shall be deemed given when so delivered or mailed,
to a party at his or its address as follows (or at such other address as a party
may designate by notice given hereunder):

 



8

 

 

If to Executive:G. Michael Hogan


8205 Aqua Spray Avenue

Las Vegas, NV 89128

 



With a copy to:

G. Michael Hogan



30 Allangrove Crescent



Toronto, Ontario, Canada M1W 1S5









 



If to the Company:

CAN-CAL RESOURCES LTD.

8205 Aqua Spray Avenue

Las Vegas, NV, 89128



 

With a copy to:

Christine C. Donovan

Can-Cal Resources Ltd.

8205 Aqua Spray Avenue

Las Vegas, NV 89128







 





14.Resolution of Disputes.

 

Any controversy between the Company and Executive arising out of or relating to
any of the terms, provisions or conditions of this Agreement shall first be
attempted to be resolved informally between the parties. In the even the parties
are not able to resolve the controversy informally within 10 days; the matter
shall be mediated, with each party appointing a mediator for said purpose. K
within 20 days of the appointment of mediators the parties continue to be unable
resolve their controversy, the matter shall be submitted to arbitration in
accordance with the American Arbitration Association's National Arbitration
Rules for the Resolution of Employment Disputes. Only a person who is a
practicing lawyer admitted to a state bar may serve as the arbitrator. On the
written request of either party for arbitration of such a claim pursuant to this
paragraph, the Company and Executive shall both be deemed to have waived the
right to litigate the claim in any federal or state court. The expenses of
arbitration and reimbursement of a prevailing party's reasonable legal fees and
expenses shall be as determined by the arbitrator in the arbitrator's sole
discretion. Any result reached by the arbitrator shall be binding on all parties
to the arbitration, and no appeal may be taken. It is agreed that any party to
any award rendered in such arbitration proceeding may seek a judgment upon the
award and that judgment may be entered thereon by any court having jurisdiction.
The arbitration shall be conducted at either the Executive's principal place of
residence or the Company's principal place of business, or at such other
location as the parties may mutually agree. The parties agree that the required
attempts at informal resolution and mediation shall constitute mandatory
conditions precedent to application of the arbitration provisions set forth
herein.

 

9

 



   

15.Miscellaneous.



 

15.1. Post Termination Obligations. Notwithstanding the termination of
Executive's employment hereunder, the provision(s) of Section(s) 4.3, 5, 9, 10,
11, and 14 shall survive the Termination Date.

 

15.2. No Assignment. This Agreement shall not be assignable. Further, Executive
understands and agrees that this Agreement is exclusive and personal to him
only, and, as such, he will neither assign nor subcontract all or part of his
undertaking(s) or obligation(s) under the terms of this Agreement.

 

15.3. Entire Agreement. Each party acknowledges that this Agreement constitutes
the entire understanding between them, and that there are no other written or
verbal agreement(s) or understanding(s) between them other than those set forth
herein; it being understood that no amendment(s) to this Agreement shall be
effective unless reduced to writing and signed by each party hereto.

 

15.4. Severability. In the event that any provision of this Agreement shall be
determined to be unenforceable or otherwise invalid, the balance of the
provision(s) shall be deemed to be enforceable and valid; it being understood
that all provision(s) of this Agreement are deemed to be severable, so that
unenforceability or invalidity of any single provision will not affect the
remaining provision(s).

 

15.5. Headings. The Section(s) and paragraph heading(s) in this Agreement are
deemed to be for convenience only, and shall not be deemed to alter or affect
any provision herein.

 

15.6. Interpretation of Agreement. This Agreement shall be interpreted in
accordance plain meaning of its terms and under the laws of the State of Nevada.

 

15.7. Variation. Any changes in the Sections relating to salary, bonus, or other
material condition(s) after the Effective Date of this Agreement shall not be
deemed to constitute a new Agreement. All unchanged terms are to remain in force
and effect.

 

15.8. Unenforceability. The unenforceability or invalidity of any provision(s)
of this Agreement shall not affect the enforceability and/or the validity of the
remaining provision(s).

 

15.9. Collateral Documents. Each party hereto shall make, execute and deliver
such other instrument(s) or document(s) as may be reasonably required in order
to effectuate the purposes of this Agreement.

 

15.10. Non-Impairment. This Agreement may not be amended or supplemented at any
time unless reduced to a writing executed by each party hereto. No amendment,
supplement or termination of this Agreement shall affect or impair any of the
rights or obligations which may have matured there under.

 

15.11. Execution. This Agreement may be executed in one or more counterpart(s),
and each executed counterpart(s) shall be considered by the parties as an
original. This Agreement may be executed via facsimile.

 



10

 

 

 

15.12. Legal Counsel. Executive represents to the Company that he has retained
legal counsel of his own choosing, or was given sufficient opportunity to obtain
legal counsel prior to executing this Agreement. Executive also represents that
he has read each provision of this Agreement and understands its meaning.

 

15.13. Transition. In the event that Executive's employment with the Company
terminates, Executive shall, through the last day of employment, and at the
Company's request, use Executive's reasonable best efforts (at the Company's
expense) to assist the Company in transitioning Executive's duties and
responsibility responsibilities to Executive's successor and maintaining the
Company's professional relationship with all customers, suppliers, etc. Without
limiting the generality of the foregoing, Executive shall cooperate and assist
the Company, at the Company's direction and instruction, during the transition
period between any receipt of or giving of notice of the termination of
employment and the final day of employment.

 

IN WITNESS WHEREOF, the parties hereto have set their hands and seals this 1st
day of July, 2010.

 

CAN-CAL RESOURCES. LTD.

 

By: /s/ William J. Hogan

William J. Hogan

Its: Chairman of the Board

 

EXECUTIVE

 

/s/ G. Michael Hogan

By: G. Michael Hogan

 

 

 



11

